Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The substitute specification filed 06/01/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 7-10, 12, 14, 16, 19, 22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canjuga (U.S. Patent 8,931,504) in view of Esveldt (U.S. Patent 9,915,372).
Canjuga discloses a device for controlling the flow of a fluid through a conduit from an upstream side of the device to a downstream side of the device, the device comprising: an upstream valve casing (UVC) defining an inlet (I) on the upstream side of the device; a downstream valve casing (DVC) defining an outlet aperture (OA) on the downstream side of the device; and a valve core (1) secured between the upstream side and the downstream side valve casing (UVC, DVC), wherein the upstream valve casing (UVC), the downstream valve casing (DVC), and the valve core (1) are formed as discrete parts; wherein the middle portion comprises a housing (3) defining a control volume (C1, C2); a valve member (4, 12) movably mounted on the housing (3) and positioned on the upstream side of the outlet aperture (OA), wherein the valve member (4, 12) is arranged to move reciprocally to selectively open and close the outlet aperture (OA), thereby controlling flow of the fluid through the outlet aperture (OA); an input line (17) defined in the valve core (1) for introducing a fluid pressure into the control volume (C1, C2), wherein the valve member (4, 12) is acted on by the fluid pressure in the control volume (C1, C2) to control a position of the valve member (4, 12); and a position sensor (8) for monitoring the position of the valve member (4, 12).
While Canjuga does disclose a position sensor, Canjuga does not specifically disclose a magnet configured to be displaced by movement of the valve member, with displacement of the magnet being in in the same direction as the movement of valve member, a position sensor arranged to determine the position of the valve member, wherein the position sensor comprises a multiple-axis magnetic field sensor or a plurality of magnetic field sensors; wherein the valve core comprises one or more cavities, extending form an exterior surface of the valve core, in which the multiple-axis magnetic field sensor or the plurality of magnetic field sensors are located
However, Esveldt teaches a reciprocating valve which includes a magnet (44) configured to be displaced by movement of a valve member (35), with displacement of the magnet (44) being in in the same direction as the movement of valve member (35); and a position sensor arranged to determine the position of the valve member, wherein the position sensor comprises a plurality of magnetic field sensors (45) wherein a valve core comprises one or more cavities, extending form an exterior surface of the valve core, in which the multiple-axis magnetic field sensor or the plurality of magnetic field sensors (45) are located. See Figs. 6A, 6B, and 7, and col. 5, lines 1-11.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the position sensing arrangement of Canjuga in view of the teachings of Esveldt, as the as the simple substitution of one known position sensing arrangement (e.g. element 8 of Canjuga) for another (i.e. elements 44 and 45 of Esveldt) to obtain predictable results (e.g., position tracking); or otherwise obvious as the use of a known technique (e.g. utilizing a transitory magnet passing through an array of position sensors) to improve a similar device (a reciprocating in-line valve) in the same way.

    PNG
    media_image1.png
    1253
    1016
    media_image1.png
    Greyscale

In regards to claim 2, wherein the inlet (I), the valve member (4, 12), and the outlet aperture (OA) are arranged coaxially with respect to each other about an axis that extends in a direction collinearly with an average direction of fluid flow through the outlet aperture (OA).
In regards to claim 4, wherein the valve member (4, 12) comprises a piston head (4) that is arranged to move within the control volume (C1, C2), wherein the fluid pressure in the control volume is arranged to act on the piston head (4).
In regards to claim 7, the device comprises a fluid pressure control system (27, 28) for supplying a fluid through the input line (17) into the control volume (C1, C2) to provide the fluid pressure in the control volume (C1, C2) to act on the valve member (4, 12).
In regards to claim 8, the fluid pressure control system (27, 28) is arranged to control the fluid pressure in the control volume (C1, C2) to control the position of the valve member (14, 16).
In regards to claim 9, the device comprises (i) an upstream pressure sensor (25) arranged to determine an upstream pressure of fluid in the conduit upstream of the device and/or (ii) a downstream pressure sensor (26) arranged to determine a downstream pressure of fluid in the conduit downstream of the device.
In regards to claim 10, the device comprises a fluid pressure control system (27, 28) for supplying a fluid through the input line (17) into the control volume (C1, C2) to provide the fluid pressure in the control volume (C1, C2) to act on the valve member (4, 12), wherein the upstream pressure sensor (25) and/or the downstream pressure sensor (26) are connected to the fluid pressure control system (27, 28), wherein the fluid pressure control system (27, 28) is arranged to use the upstream and/or downstream pressure of the fluid in the conduit to control the fluid pressure in the control volume (C1, C2).
In regards to claim 12, Conjuga, as modified, discloses that the position sensor (Esveldt  45) is connected to the fluid pressure control system (Conjuga 27, 28), wherein the fluid pressure control system (27, 28) is arranged to use the position of the valve member (Conjuga 4, 12) to control the fluid pressure in the control volume (C1, C2).
In regards to claim 14, the position sensor comprises a plurality of magnetic field sensors that are radially and/or axially spaced from each other. See Esveldt Figs. 6A and 6B.
In regards to claim 16, the position sensor (Esveldt 45) is arranged to calculate a magnetic field angle from an output received from the multiple axis sensor or from of the one or more the plurality of magnetic field sensors (44). 
In regards to claim 19, the device comprises a spring (6) arranged to act on the valve member (4, 12), wherein the spring (6) is arranged to act on the valve member in a direction that opposes a direction in which the fluid pressure in the control volume (C2) acts on the valve member (4, 12).
In regards to claim 22, the control volume (C1, C2) is arranged such that the fluid pressure acts to bias the valve member (4, 12) in a downstream direction, wherein the device is arranged such that a downstream pressure of the fluid in the conduit acts to bias the valve member (4, 12) in an upstream direction.
In regards to claim 24, the device comprises two control volumes (C1, C2), and two input lines (17) defined in the valve core (1) for introducing fluid pressures into the two control volumes (C1, C2) respectively, wherein the valve member (4, 12) is acted on by a difference in the fluid pressures in the two control volumes (C1, C2) to control the position of the valve member (4, 12).
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canjuga and Esveldt and further in view of Moody (U.S. Patent 1,824,916).
Canjuga discloses all of the elements as discussed above.
Canjuga does not explicitly disclose that the closure member (12) is arranged to engage with the downstream valve casing or a detachable rim thereof of the downstream valve casing to close the outlet aperture. However, Moody teaches an in-line valve device in which a closure member (30) is arranged to contact a downstream valve casing (portion holding seat).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the valve core and downstream valve casing arrangement of Canjuga in view of the teachings of Moody, as the as the simple substitution of one known housing arrangement (e.g. in which the valve head seats on the valve core disclosed by Canjuga) for another (i.e. in which the valve head seats on the downstream valve casing as taught by Moody ) to obtain predictable results (e.g., valve closing); or otherwise obvious as the use of a known technique (e.g. utilizing disparate component parts) to improve a similar device (a reciprocating in-line valve) in the same way.
In regards to claim 6, Conjuga discloses that the closure member (12) comprises an end face at a distal end of the closure member (12), wherein the end face of the closure member comprises one or more apertures (A) formed therein to allow fluid in the conduit to pass therethrough.
Response to Arguments
Applicant’s arguments have been considered but are moot in light of the new grounds of rejection as outlined above.
	As discussed above, it is the office’s position that Esveldt teaches the necessitated position sensor arrangement. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R.K. Arundale whose telephone number is 571-270-3453.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753